EXHIBIT 10
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC., et al.,’ Case No. 15-23007 (RDD)
Debtors. (Jointly Administered)

 

STIPULATION AND TOLLING AGREEMENT
EXTENDING STATUTES OF LIMITATION

This STIPULATION (the “Stipulation”) is made as of this d cay of June, 2017,
between the Official Committee of Unsecured Creditors (the “Committee”) of the debtors (the
“Debtors”) in the above-captioned cases pending under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) and Frito-Lay North America, Inc. and Bottling Group, LLC, and
any and all affiliated entities that received payment from the Debtors during the 90 days prior to
July 19, 2015 (“Pepsi”) (each may be referred to as a “Party” and together as the “Parties”).

RECITALS

WHEREAS on July 19, 2015 (the “Petition Date”), the Debtors commenced their
bankruptcy case by filing voluntary petitions for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”), and have continued in the possession of their property and

have continued to operate and manage its businesses as a debtor in possession pursuant to

 

\ The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc, (1210);
Kwik Save Inc, (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell,
Inc.(3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724), Tradewell
Foods of Conn., Inc. (5748); and Waldbaum, Inc, (8599).

12304-002\DOCS_NY:22280.1
DOCS_LA:306577.2 00263/003
sections 1107(a) and 1108 of the Bankruptcy Code, and their chapter 11 cases are jointly
administered under Case No. 15-23007 (RDD);

WHEREAS, pursuant to its Order (A) Approving Global Settlement Agreement
and (B) Further Amending Debtors’ Authority to Use Cash Collateral Pursuant to 11 U.S.C. §§
105 and 363(c)(2) (ECF No. 2868) (the “Settlement Order”), the Bankruptcy Court granted
authority for the Committee to prosecute avoidance actions on behalf of the Debtors’ estates,
with settlement authority to be determined by the Committee, Debtors and Lenders (collectively,
the “Review Parties”). Settlement Order, at J 5;

WHEREAS, the time period for the Committee to bring certain potential Causes
of Actions against Pepsi under Chapter 5 of the Bankruptcy Code expires on or about July 17,
2017; and

WHEREAS, the Committee and Pepsi desire to continue to investigate and
potentially resolve any Causes of Action that the Committee may otherwise commence against
Pepsi without the need for litigation;

NOW, THEREFORE, as of July 17, 2017 (the “Commencement Date”), the

Committee and Pepsi hereby stipulate and agree as follows:

L, Covenant Not to Sue. In consideration of Pepsi’s agreement to toll the statutes of

 

limitation (as set forth in paragraph 2 of this Stipulation), the Committee agrees not to

commence, file or initiate any Cause(s) of Action against Pepsi under Chapter 5 of the

 

2 Terms defined herein shall have the meaning ascribed to them in the Global Settlement Agreement.

12304-002\DOCS_NY:22280.1 2
DOCS_LA:306577,2 00263/003
Bankruptcy Code for the period beginning on the Commencement Date through September 15,
2017.

a Tolling of Statutes of Limitation. In consideration of the Committee’s Covenant
Not to Sue (as set forth in paragraph 1 of this Stipulation), Pepsi agrees that all statutes of
limitation, including but not limited to those set forth in Section 546 of the Bankruptcy Code,
applicable to any Cause(s) of Action that the Committee may bring against Pepsi are hereby
extended from the Commencement Date through and including October 16, 2017 (the “Tolling
Period”), and the Tolling Period shall be excluded from any calculation of any statute of
limitations period applicable to any Cause(s) of Action brought by the Committee against Pepsi.
Pepsi acknowledges that it will be estopped hereby from arguing that this Stipulation is
ineffective to extend the time within which the Committee must commence an action to pursue
the Causes of Action.

3. Miscellaneous.

a. Counterparts. This Stipulation may be signed in counterparts and such
signatures may be delivered by facsimile or other electronic means.

b. No Admission. The execution of this Stipulation shall in no way operate
as an admission or concession of liability or responsibility whatsoever by any Party or to
any third person or entity.

Cc, Binding Effect. This Stipulation shall inure to the benefit of, and be
binding upon, any and all successors-in-interests, assigns, and legal representatives, of
any Party,

d. Authority. Each Party to this Stipulation and each person executing this

document on behalf of any Party to this Stipulation warrants and represents that he or she

12304-002\DOCS_NY:22280.1 3
DOCS_LA:306577.2 00263/003
has the power and authority to execute, deliver and perform its obligations under this
Stipulation.

e. Entire Agreement. This Stipulation sets forth the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous written and oral agreements and discussions. This Stipulation may
only be amended by an agreement in writing signed by the Parties.

f, No Waiver and Reservation of Rights, Except as otherwise provided
herein, nothing in this Stipulation shall be, or deemed to be, a waiver of any rights,
remedies or privileges of any of the Parties. Except as otherwise provided herein, this
Stipulation is without prejudice to any Party’s rights, privileges and remedies under
applicable law, whether at law or in equity, and each Party hereby reserves all of such
rights, privileges and remedies under applicable law.

g. No Waiver if Breach. The Parties agree that no breach of any provision

 

hereof can be waived except in writing. The waiver of a breach of any provision hereof
shall not be deemed a waiver of any other breach of any provision hereof.

[remainder of page left intentionally blank]

12304-002\DOCS_NY:22280.1 4
DOCS_LA:306577.2 00263/003
h. Lepal Fees and Costs, If legal action is instituted between the Parties to
enforce or interpret or in any connection with this Stipulation, the prevailing Party shall
be entitled to recover from the non-prevailing party all costs and expenses of litigation,

including, without limitation, court costs, expert fees and reasonable attorneys’ fees.

Dated: June £7 , 2017 FRANKGECKER LLP Lp

em
eremy (7, Kleinman

325 th LaSalle Street, Suite 625
Chikée0, Illinois sea
Telephone: (312) 276-1400
Telephone: (312) 276-0035

Email: jkleinman@fellp.com

Attorneys for Bottling Group, LLC and Frito-Lay North
America, Inc.

 

Dated: JuneZO , 2017 PACHULSKI STANG ZIEHL & JONES LLP

baohta/2—~

Beth E. Levine

Andrew W. Caine

780 Third Avenue, 34" Floor

New York, NY 10017

Telephone: (212) 561-7700

Facsimile: (212) 561-7777

Email: blevine@pszjlaw.com
acaine@pszjlaw.com

Attorneys for the Official Committee of Unsecured
Creditors

12304-002\DOCS_NY:22280.1 5
DOCS_LA:306577.2 00263/003
